Allow me, first of all,
to congratulate the President on his assumption of the
presidency of the General Assembly at its fifty-ninth
session. I am fully confident that his wisdom and
diplomatic skills will guide our deliberations to a
fruitful outcome. I would also like to take this
opportunity to convey my appreciation to Mr. Julian
Hunte for his able leadership and contributions to the
success of the previous session. My delegation would
also like to pay tribute to the Secretary-General for his
selfless dedication to the cause of the United Nations.
The world today faces many daunting challenges.
Most ominous and threatening among them are issues
related to peace and security. Under those
circumstances, it is worth recalling the Five Principles
of Peaceful Coexistence, which were enunciated 50
years ago by Myanmar, along with China and India, to
provide the basic principles for inter-State relations.
The Principles were subsequently adopted by Asian
and African leaders in the Bandung Declaration of
1955. The 1961 Belgrade Conference of the Non-
Aligned Movement also adopted the Principles as basic
tenets of the Movement. The United Nations itself
endorsed the Principles. Founded on the premise of the
essential unity of humankind, the Five Principles
remain as relevant and valid today as on the day they
were proclaimed.
Myanmar considers the United Nations, which
represents international legitimacy and near-universal
membership, as the sole multilateral forum for
addressing urgent global issues. Recent events remind
us of the futility of unilateralism and the danger of
resorting to the use of force without the authorization
of the United Nations.
Threats to the international system and the
rapidly evolving international situation demand a
thorough reform of the Organization and its
mechanisms, structure and working methods. In that
context, we would like to reiterate our views on the
reform of the Organization, including that of the
Security Council. The expansion and reform of the
Security Council must be an integral part of a common
package. If it is to become more representative and
reflect contemporary political and economic realities,
the Council should be expanded in both categories of
membership. An ideal solution in the democratization
process would be the abolition of the veto. Until that is
done, its application should be limited. It is also our
view that new permanent members of the Security
Council should enjoy the same rights and privileges as
current members.
Myanmar notes with interest the ongoing work of
the Secretary-General’s High-level Panel on Threats,
Challenges and Change.
In this highly globalized world, regional
cooperation, including South-South cooperation, can
well complement international cooperation. As a
member of the Association of South-East Asian
Nations, Myanmar is actively involved in the
Association’s activities aimed at promoting regional
13

peace, stability and prosperity and at enhancing
cooperation in the Asia-Pacific region.
Terrorism is one of the most serious challenges
that the world faces today. It threatens national
sovereignty and violates human rights, including the
right to life. Last year, terrorists carried their war to the
doorstep of the United Nations. They cruelly
extinguished the lives of 22 innocent persons,
including that of Special Representative Sergio Vieira
de Mello, at United Nations headquarters in Baghdad.
More recently, we have seen wanton acts of terrorism
in diverse parts of the world, from Beslan to Jakarta to
Madrid. Myanmar unequivocally condemns terrorism
in all its forms and manifestations and joins the
international community in calling for concerted action
to combat the menace in accordance with the United
Nations Charter and international law.
We have never permitted the use of our territory
for hostile acts against any State. We have neither
provided assistance to those involved in terrorist acts
nor safe haven to them, and we never will.
Myanmar is doing its utmost to combat this
menace at the national, regional and international
levels. Myanmar has signed, or acceded to, 11 of the 12
international legal instruments related to the
suppression of terrorism. It is also actively involved in
the Bali Process to combat transnational crime,
including international terrorism.
The illicit trafficking in drugs is another
challenge that is closely linked to other transnational
crimes. Success in the war against drugs will contribute
to a successful outcome in the fight against
transnational crime. Myanmar accords topmost priority
to the suppression and eradication of narcotic drugs. A
15-year national plan is targeted at the eradication of
narcotic drugs in the country by the year 2014. In the
last decade, Myanmar seized and destroyed drugs
valued at more than $14.5 billion.
Figures from the United States Drug Enforcement
Administration show that over a span of eight years,
from 1996 to 2003, poppy cultivation declined steadily,
by 71 per cent, while opium production decreased by
81 per cent. The United Nations Office on Drugs and
Crime has acknowledged Myanmar’s commitment to
the anti-drug campaign.
In recent years the problem of synthetic drugs has
also surfaced. The illicit drugs chain begins with
inadequate control of the trade in precursor chemicals.
It bears repetition that my country does not produce
precursor chemicals used in the production of narcotic
drugs. We would like to urge countries that produce
precursor chemicals to institute effective regulatory
controls. Without precursor chemicals there can be no
amphetamine-type synthetic drugs.
Myanmar is determined in its fight against drugs.
It has established bilateral, trilateral, regional and
multilateral cooperation to rid the world of this
scourge.
Some Western countries allege that Myanmar is
not adequately addressing the issue of trafficking in
persons. Nothing could be further from the truth. In
fact, Myanmar views trafficking in persons as an evil
that must be suppressed through concerted action. In
that connection, Myanmar acceded to the United
Nations Convention against Transnational Organized
Crime on 30 March of this year. A national law against
human trafficking is being drafted in accordance with
that Convention. Next month, Myanmar will host the
meeting of the six-nation Coordinated Mekong
Ministerial Initiative against Trafficking.
Allegations of human rights violations in
Myanmar are aimed at discrediting the Government for
political purposes. Myanmar believes that the question
of human rights is an important issue. It should be
addressed with objectivity and impartiality, and
without selectivity. Myanmar has consistently
cooperated with the United Nations on human rights
issues. In that context, a national Human Rights
Committee has already been established and human
rights awareness is being introduced in school curricula
nationwide, as well as through workshops.
An interview conducted by a politically
motivated non-governmental organization with 25 or
so insurgents inside a neighbouring country became the
basis of a report that there are 70,000 child soldiers in
the Myanmar national armed forces. That is a far-
fetched conclusion. The falsehood found its way into
the report of the Secretary-General on children and
armed conflict in 2002 (S/2002/1299). The report
subsequently became the resource document in the
Security Council’s ensuing thematic debate on children
and armed conflict.
I wish, first of all, to firmly reiterate that
Myanmar is not a nation in armed conflict. It is a
nation at peace. Secondly, I wish to clearly state that
14

children not permitted to be recruited into the armed
services in Myanmar, either by law or in practice. A
preventive programme was in place in my country even
before Security Council resolutions were adopted on
this theme. In that regard, the Chairman of our
Committee on the Prevention of the Recruitment of
Child Soldiers recently received the United Nations
Children’s Fund (UNICEF) representative in Myanmar
to explore ways and means to enhance cooperation.
The representative was afforded the opportunity to visit
the army recruitment centre near Yangon, and
subsequently the army recruitment centre in Mandalay
together with the United Nations Resident Coordinator.
Myanmar is finalizing an action plan and is
cooperating with UNICEF in that regard. It will also
continue its cooperation with the Special
Representative of the Secretary-General for Children
and Armed Conflict.
Allow me to turn to developments in my country.
Peace and stability have been restored. We are taking
steps to ensure a smooth transition to a peaceful,
democratic modern State. Myanmar places the highest
priority on national reconciliation to achieve unity
among its 135 national races. In order to strengthen ties
and promote the economic and social development of
the national races inhabiting the border areas, the
Government has expended 58 billion kyats and more
than $550 million in infrastructure development that
includes communication networks and education and
health facilities, thus promoting the quality of life of
those citizens.
Notwithstanding the unilateral sanctions of some
Western countries, Myanmar has been able to develop
its economy and promote the well-being of its people.
We have achieved this by relying mainly on our own
resources, and with the assistance and cooperation of
our neighbours.
Noteworthy advances have been made in the
health and education sectors. The country now has 757
hospitals, with 140 hospitals having been added in the
last 15 years. In the past year alone, 22 new hospitals
were commissioned. Over the same period, the number
of colleges and universities in the country has
increased from 32 to 154. Enrolment has risen
dramatically in those institutions, from 120,000 to
890,000 students.
The President returned to the Chair.
Allow me now to turn to recent political
developments in my country. In August 2003, the
Prime Minister, General Khin Nyunt, announced a
seven-step road map for transition to democracy. The
road map has been well received in the country, as well
as by our neighbours. The Association of Southeast
Asian Nations (ASEAN) Summit last November
welcomed the commitment of the Myanmar
Government to effect a transition to democracy.
The first and most crucial step of the road map,
the reconvening of the National Convention, was taken
on 17 May of this year. The current Convention is
being attended by 1,088 delegates from eight strata,
representing all walks of life. It is more inclusive than
the previous Convention, which was attended by only
about 700 delegates.
Moreover, 60 per cent of the delegates to the
current Convention are from the national races. Over
100 delegates represent 17 major armed groups and 17
smaller armed groups, which have returned to the legal
fold. In the previous Convention, representatives of
three or four armed groups which had just returned to
the legal fold were present as observers.
During the first session, the sensitive issue of
power-sharing between the central Government and the
states and regions was the main focus of discussion.
Indeed, power-sharing is a vital and delicate issue, as
the country is now evolving from a unitary
Government structure to a union structure, where states
and regions will have their own executive and
legislative bodies. Delegates held extensive discussions
on that issue. Because of the complex and sensitive
nature of the deliberations, discussions were time-
consuming and sometimes intense. After a successful
first session, the Convention adjourned on 9 July.
Myanmar is a union of 135 national races, and
unity is key to achieving our vision of a prosperous
democratic State. We are greatly encouraged by the
results of the first session. The common desire to
ensure the success of the seven-step road map was
evident. Preparations are under way for the second
session, which is to be convened in the forthcoming
open season. Once agreement is reached on the
fundamental principles in the National Convention, a
new constitution will be drafted. The draft text will be
put to a referendum for the people of Myanmar to
decide upon. After the adoption of the new
15

constitution, there will be free and fair elections, in
which the people will elect leaders of their choice.
The new political structure needs to be strong and
resilient, and the country united. The future of the
nation cannot be determined by one individual or one
party acting alone. There is no alternative to the
National Convention. It is the sole process through
which the aspirations of the people of Myanmar to
establish a modern and democratic nation can be
fulfilled. We cannot allow the National Convention to
be derailed under any circumstances. Failure would
plunge the nation into the abyss of anarchy. That is the
reason why we set such store on the successful
outcome of the National Convention. We are
determined that this vital national endeavour will be
crowned with success.